DETAILED ACTION
Status of Claims
	The Response filed 01/20/2021 has been acknowledged. Claim 2 has been amended. Claims 1-9, 11-20, 24, 27 have been cancelled. Claims 10, 21-23, 25-26, 28-30 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 21-23, 25-26, 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the steps of receiving user consent information including an amount of information, and receiving internet usage information including social media usage, identifying and issuing rewards based on usage, and identifying and targeting offers to the user based on internet usage.
The invention as currently claimed, is directed towards certain methods of organizing human activity, specifically commercial and legal interactions. As currently claimed, the invention is directed towards providing advertisements and rewards as a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing apparatus and collecting particular internet usage information. The processing apparatus is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, identifying particular information, and providing/presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an information processing apparatus and collecting internet usage information  amounts to no more than mere instructions to apply the exception using a generic computer component and collecting information over a network. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, an information processing apparatus of a financial institution receives, in response to a cobranding effort with an ISP, user consent information. The information processing apparatus further receives internet usage information about the consenting user including social media interactions, search history, and link clicks. The invention then identifies rewards to offer to the user based on usage information including a relative amount of information shared, and issuing rewards to the user’s account. The processing apparatus further identifies offers for financial products based on the usage information and presenting the offer to the user. 
The Examiner notes the invention was previously rejected by the combination of Kumar, Shimizu, and Skaf. As shown, Kumar discloses the concept of determining and targeting financial product offers based on user information. Shimizu further teaches the concept of user information to be collected by an ISP. Skaf further teaches the concept of issuing rewards for online activity. Although the combination teaches these elements, this combination does not teach receiving user consent and the particular internet usage information to include social media interactions, search engine history, and link clicks.
The Examiner further notes the following references:
Bauer et al. (US 7392224 B1), which talks about debit card reward program including the concept of a financial institute cobranding with an ISP.
Sandoval et al. (US 20090216750 A1), which talks about electronic profiling system including the concept of a user consenting for information to be collected and shared.
Heath et al. (US 20130073400 A1), which talks about tracking user interactions such as social media interaction, link clicks, and search activities.
Carlson et al. (US 20120136704 A1), which talks about rewarding user online interactions.
The Examiner notes that as shown, while the references does teach individual elements of the claimed invention, no references teaches the combination of elements. Still furthermore, the Examiner has determined it would not have been obvious to have combined the references as this would require impermissible hindsight. For example, while Bauer does teach cobranding between an ISP and financial institution, Bauer does not teach, or motivate combining with elements of an internet usage reward 

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees.
The Applicant asserts the claimed invention is integrated into a practical application as the claimed invention applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The Examiner notes as currently claimed, while the claimed invention does utilize computer elements and network technology, the claimed invention is still directed towards commercial and legal interactions. Similar to Ultramercial, while the claimed invention does utilize network technology including the usage of network information, the claimed invention is directed towards a user providing access to information in exchange for incentives. The Applicant further asserts the claimed invention is similar to subject matter eligibility example 42 as the claimed invention coverts data into a standardized form as this information is not available to financial institutions. The Examiner notes unlike example 42, the present invention is not directed towards the standardization of information, but rather the usage of the information in a . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VINCENT M CAO/Primary Examiner, Art Unit 3622